  Case 14-62321       Doc 91      Filed 05/10/19 Entered 05/10/19 09:27:28     Desc Main
                                    Document     Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF VIRGINIA
                           Lynchburg (Charlottesville) Division


In re:       Angela L. Jones                                     Case No. 14-62321
                                                                 Chapter 13
                      Debtor(s)


 NOTICE OF HEARING ON DEBTOR’S MOTION TO DISMISS CHAPTER 13 CASE

      The above-named Debtor has filed a Motion to voluntarily dismiss her Chapter 13
bankruptcy case.

      Your rights may be affected. You should read these papers carefully and discuss
them with your attorney if you have one.

       NOTICE IS HEREBY GIVEN that a hearing to consider and act upon said matter
will be held at: Judge Connelly’s Courtroom, 255 W. Main Street, Room 200, Charlottesville,
VA 22902

Date: June 13, 2019
Time: 9:30 a.m.
                                            Respectfully submitted,

                                            /s/ John P. Goetz
                                            John P. Goetz, VSB # 78514
                                            James M. McMinn VSB #84728
                                            John Goetz Law, PLC
                                            86 West Shirley Avenue
                                            Warrenton, VA 20186
                                            T: (540) 359-6605
                                            F: (540) 359-6610
                                            docs@johngoetzlaw.com
                                            Counsel for the Debtor
  Case 14-62321        Doc 91      Filed 05/10/19 Entered 05/10/19 09:27:28         Desc Main
                                     Document     Page 2 of 3




                         UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF VIRGINIA
                            Lynchburg (Charlottesville) Division


In re:          Angela L. Jones                                     Case No. 14-62321
                                                                    Chapter 13
                       Debtor(s)


                   DEBTOR’S MOTION TO DISMISS CHAPTER 13 CASE

         Comes now the Debtor, Angela L. Jones, by counsel, pursuant to 11 U.S.C. § 1307(b), and
she hereby voluntarily moves this Honorable Court to dismiss her Chapter 13 case, without
prejudice. In support thereof, the Debtor states as follows:
         1.     The Debtor filed a petition for relief under Chapter 13 of the Bankruptcy Code on
November 26, 2014.
         2.     This case was originally filed under Chapter 13 and has not previously been
converted to a case under 11 U.S.C. §§ 706, 1112, or 1208.
         3.     The Debtor has an absolute right to dismiss her case at any time without cause. 11
U.S.C. § 1307(b)
         Wherefore, the Debtor prays that this Honorable Court dismiss her Chapter 13 case.

Dated: May 10, 2019                             By: /s/ John P. Goetz
                                                    John P. Goetz, VSB # 78514
                                                    John Goetz Law, PLC
                                                    86 West Shirley Avenue
                                                    Warrenton, Virginia 20186
                                                    Phone: (540) 359-6605
                                                    Facsimile: (540) 359-6610
                                                    Counsel for the Debtor

                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of May 2019, a true copy of the foregoing Notice and
Motion was mailed to or electronically served via electronic case filing to the Chapter 13
Trustee and to all creditors and parties in interest at the following addresses:

ANGELA L. JONES                                      ALLY FINANCIAL
2110 BLUE SPRUCE DRIVE                               200 RENAISSANCE CTR.
CULPEPER, VA 22701                                   DETROIT, MI 48243
 Case 14-62321     Doc 91    Filed 05/10/19 Entered 05/10/19 09:27:28      Desc Main
                               Document     Page 3 of 3




AMERICAN COLLECTIONS ENTERPRISE              INTERNAL REVENUE SERVICE
205 S WHITING ST., STE. 500                  P.O. BOX 7346
ALEXANDRIA, VA 22304                         PHILADELPHIA, PA 19101-7346

BERGER AND BURROW ENTERPRISES                LESCOLL
5700 W. GRACE STREET, STE. 100               P.O. BOX 2182
RICHMOND, VA 23226-3611                      MILWAUKEE, WI 53201

CHARLOTTESVILLE BUREAU                       NAVIENT
3690 DOBLEANN DR.                            P.O. BOX 9500
CHARLOTTESVILLE, VA 22911                    WILKES BARRE, PA 18773

CHASE HOME MORTGAGE                          NORTH AMERICAN CREDIT SERVICES
P.O. BOX 24696                               2810 WALKER RD.
COLUMBUS, OH 43224                           CHATTANOOGA, TN 37421

CITY NAT'L BANK/OCWEN LOAN SERVICING         PRINCE WILLIAM AMBUL. SURGERY CENTER
ATTN: BANKRUPTCY                             C/O LEWIS J. DOUGLAS, ESQ.
WEST PALM BEACH, FL 33416                    MANASSAS, VA 20109

COMENITY BANK/LANE BRYANT                    PROFESSIONAL ACCOUNT MGMT., INC.
4590 E BROAD ST.                             P.O. BOX 391
COLUMBUS, OH 43213                           MILWAUKEE, WI 53201

CREDIT CONTROL CORP.                         SCHEWEL FURNITURE
11821 ROCK LANDING DR.                       15291 CREATIVITY DR.
NEWPORT NEWS, VA 23606                       CULPEPER, VA 22701

CULPEPER COUNTY TREASURER                    SYNCHRONY BANK/LOWES
P.O. BOX 1447                                4125 WINDWARD PLAZA
CULPEPER, VA 22701-6447                      ALPHARETTA, GA 30005

DEPT. OF EDUCATION/NAVIENT                   TOWN OF CULPEPER
P.O. BOX 9635                                400 SOUTH MAIN STREET, SUITE 109
WILKES BARRE, PA 18773                       CULPEPER, VA 22701

ENHANCED RECOVERY CORP.                      VIRGINIA DEPARTMENT OF TAXATION
8014 BAYBERRY RD.                            P.O. BOX 2369
JACKSONVILLE, FL 32256                       RICHMOND, VA 23218-2369

FHI SERVICES                                 WELLS FARGO BANK
C/O POWELL L. DUGGAN, ESQ.                   P.O. BOX 5058 MAC P6053-021
31 WINCHESTER ST                             PORTLAND, OR 97208
WARRENTON, VA 20186
                                             WESTERN FEDERAL CREDIT UNION
HIGHPOINT OF CULPEPER HOA, INC.              P.O. BOX 10018
C/O CHADWICK WASHINGTON                      MANHATTAN BEACH, CA 9026
FAIRFAX, VA 22030


                                             /s/ John P. Goetz
                                              John P. Goetz, VSB #78514
